DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the preliminary amendment submitted April 17, 2020.
Claims 1-21 have been cancelled.
Claims 22-41 have been newly summited. 
Claims 22-41 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 17, 2020 and May 26, 2021 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11-12, and 17 of U.S. Patent No. 10,650,384 (“’384 Patent”). Although the claims at issue in this application are not identical to the claims in the ‘384 Patent, they are not patentably distinct from each other because the claims under examination are anticipated by the ‘384 Patent claims. Application claims 22-27 are anticipated by claim 1 in the ‘384 Patent. Application claim 28 is anticipated by claim 2 in the ‘384 Patent. Application claims 29-34 are anticipated by claim 11 in the ‘384 Patent. Application claim 35 is anticipated by claim 12 in the ‘384 Patent. Application claims 36-41 are anticipated by claim 17 in the ‘384 Patent.  The only difference in the claims occurs in the independent claims wherein the independent claims in the ‘384 Patent are narrower than the claims at 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art of record is Matula et al. (U.S. P.G. Pub. 2016/0104098 A1), Eramian (U.S. P.G. Pub. 2015/0348004 A1), and Todasco (U.S. P.G. Pub. 2016/0048796 A1), hereinafter Todasco.
The instant claims recite the same subject matter that was indicated as novel and non-obvious in the parent application 15/168,761, now patent U.S. Pat. No. 10,650,384. Therefore, Examiner adopts the same reasons for indicating allowable subject matter in the notice of allowance mailed in Application 15/168,761 on January 06, 2020. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matula et al. (U.S. P.G. Pub. 2016/0104098 A1), 
Eramian (U.S. P.G. Pub. 2015/0348004 A1), and 
Todasco (U.S. P.G. Pub. 2016/0048796 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628